1

2

3                                  UNITED STATES DISTRICT COURT
4                                            DISTRICT OF NEVADA
5                                                      ***
6     LESLIE GEORGE,                                          Case No. 3:19-cv-00106-MMD-WGC
7                                              Plaintiff,                ORDER
             v.
8
      JENNIFER DUTCHER, et al.,
9
                                         Defendants.
10

11          Before       the   Court    is    the    Report    and   Recommendation     (“R&R”    or

12   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 7),

13   recommending that the Court grant Plaintiff’s in forma pauperis application (ECF No. 1),

14   file the Complaint (ECF No. 1-1), and dismiss the action with prejudice as frivolous. Judge

15   Cobb also recommends denying Plaintiff’s motion to close his name change case (ECF

16   No. 3) because it is filed in the wrong court. (ECF No. 7 at 5.) Plaintiff had until July 25,

17   2019, to file an objection. To date, no objection to the R&R has been filed.1 For this

18   reason, and as explained below, the Court adopts the R&R.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27

28          1Plaintiff   has filed several exhibits (ECF Nos. 8-10) but has not specifically objected
     to the R&R.
1    report and recommendation where no objections have been filed. See United States v.

2    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

3    employed by the district court when reviewing a report and recommendation to which no

4    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

5    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

6    district courts are not required to review “any issue that is not the subject of an objection.”).

7    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

8    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

9    1226 (accepting, without review, a magistrate judge’s recommendation to which no

10   objection was filed).

11          While Plaintiff has failed to object to Judge Cobb’s recommendation, the Court will

12   conduct a de novo review to determine whether to adopt the R&R. Judge Cobb found that

13   Plaintiff’s Complaint—containing nonsensical and rambling statement with no basis in law

14   or fact—is frivolous. (ECF No. 7 at 3-4.) Judge Cobb also found that Plaintiff’s motion to

15   close his name change case was filed in the wrong court. (Id. at 5.) Having reviewed the

16   R&R, the Complaint, and the motion, the Court agrees with Judge Cobb.

17          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

18   7) is accepted and adopted in full.

19          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

20   No. 1) is granted.

21          It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1).

22          It is further ordered that Plaintiff’s motion to close his name change case (ECF No.

23   3) is denied as filed in the wrong court.

24          It is further ordered that this action is dismissed with prejudice as frivolous.

25          It is further ordered that the Clerk of the Court close this case.

26          DATED THIS 30th day of July 2019.

27

28                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
